Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 3/29/21 is acknowledged and has been entered.  

The terminal disclaimer filed on 3/29/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application serial no. 15/760,775 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

2.  Applicant is reminded of Applicant's election without traverse of Group I and species of T cell in Applicant’s response filed 12/7/20.  

Claims 1-5, 7-11, 13, 14 and 44-46 are presently being examined as they read upon the elected species (T cell) and upon anti-fugetactic agent AMD3100.

3.  For the purpose of prior art rejections, the filing date of the instant claims  is deemed to be the filing date of PCT/US2016/052343, i.e., 9/26/16, as the provisional applications listed in the ADS filed 3/16/18 not support the claimed limitations of the instant application.  The said provisional applications do not provide support the immune cell population or composition thereof comprising modified human immune cells having an anti-fugetactic agent bound to individual immune cells through at least one receptor on the cell surface, wherein the said immune cell population exhibits overall anti-fugetactic properties relative to a cancer when delivered to a patient in vivo, nor for the said composition further comprising [an] anti-fugetactic agent that is not associated with the immune cells.

4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 7-11, 13, 14 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080300165 A1 (IDS reference, pub date 12/4/08, of record) in view of Hatse et al (IDS reference, FEBS Letters, 2002, 527: 255-262, of record). 

Changes to this rejection are necessitated by Applicant’s amendment filed 3/29/21.

Claim interpretation:  The instant specification discloses at [0049] that the patient subject or individual is a mammal such as a mouse, rat, guinea pig, non-human primate, human, dog, cat or domesticated animal.  In addition, the instant specification discloses at [0104] that immune cells are contacted with the anti-fugetactic agent to form a modified immune cell population or composition having anti-fugetactic properties (e.g., having an improved ability to target and/or penetrate a tumor).  

US 20080300165 A1 discloses an ex vivo immune cell population composition comprising (autologous) murine OT-1 CD8+ T cells pre-incubated with the anti-fugetactic agent AMD3100.  US 20080300165 A1 further discloses that this composition was comprised in a pharmaceutically acceptable excipient/carrier (HBSS) for adoptive transfer.  US 20080300165 A1 discloses that when this composition was adoptively transferred into cognate tumor/SDF-1 bearing subject (OT-1 mice), T cell recruitment into the tumor was clearly visible.  US 20080300165 A1 discloses that AMD3100 is a CXCR4 antagonist.  US 20080300165 A1 discloses that human subjects are preferred subjects and that a variety of primary human tumors constitutively express high levels of chemokines including SDF-1, which is a T cell fugetactic agent that contributes to repulsion of immune cells in the microenvironment around tumors, thus contributing to immune evasion.  US 20080300165 A1 discloses that repulsion of tumor antigen-specific T cells from a tumor expressing SDF-1 allows the tumor to evade immune control, while anti-fugetactic agents restore immune defenses against tumors.  US 20080300165 A1 discloses that strategies that overcome this mechanism of immune evasion includes selective antagonism of chemokine/receptor interactions. US 20080300165 A1 also discloses a pharmaceutical composition comprising an anti-fugetactic agent that inhibits dimerization of CDCR4 (associated with fugetactic activity) such as AMD3100.  (See entire reference, especially abstract, [0010], [0011], [0016], [0019], [0033], [0047], [0078], [0127], [0129], [0145], [0179], [0180], [0181], [0199]-[0201]).   

US 20080300165 A1 does not disclose wherein the autologous T cells are human T cells.

Hatse et al teach that AMD3100 binds to CXCR4 on T cells, including murine or human T cells (see entire reference, especially sections 2.2, 2.5, 3.3, 3.4 and 3.6, Table 1).

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used human T cells as taught by Hatse et al in place of the murine T cells in the cell population/composition/pharmaceutical composition thereof of the primary art reference US 20080300165 A1.



Although the primary art reference does not explicitly disclose that the OT-1 T cells express the CXCR4 receptor, nor does it explicitly discloses that the AMD3100 is bound thereto, the primary art reference does inherently disclose this limitation, as is evidenced by the teaching of Hatse et al above.  In addition, although with regard to instant claim 14, although the art reference does not explicitly disclose that the composition further comprises AMD3100 that is not associated with the T cells, the art reference does not disclose a washing step after pre-incubation of the T cells with AMD3100 and adoptive transfer, and AMD3100 binding to receptor would not necessarily be expected to be one hundred percent depending upon the number of CXCR4 receptors on the T cells.  In addition, although the art references do not explicitly teach that at least 5% of the CXCR4 receptors are occupied by the anti-fugetactic agent, the primary art reference discloses that the cells were incubated under conditions expected to load a sufficient number the receptors and that a sufficient number were loaded and the cells were efficacious. In addition, Hatse et al teach conditions to load AMD3100 onto human T cells sufficient to block binding of an anti-CXCR4-specific antibody. Therefore, the claimed composition appears to be similar to the composition of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the composition of the instant invention to those of the prior art, the burden is on Applicant to show an unobvious distinction between the composition of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).  Even if this were not so, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have included a further amount of free AMD3100 in the T cell composition.  One of ordinary skill in the art would have been motivated to do this because the primary art reference also discloses administering the anti-fugetactic agent.  In addition, the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Section MPEP 2144.07.

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record in the amendment and response filed 3/29/21 on pages 6-7. 


In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the feature upon which applicant relies (i.e., concentration dependency of AMD3100) is not recited in the rejected claims (and as a side issue note that the cell population of newly added claim 46 encompasses a range of at least 5% receptor occupancy up to total receptor occupancy and that claim 14 adds additional anti-fugetactic agent to the composition).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, the art teaches that T cell recruitment into the tumor was clearly visible when adoptively transferring T cells that had been pre-incubated with AMD3100. Also, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art (from administering the product of the instant product claims) cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya , 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Applicant further argues that none of the references provide a reason to combine the references.  However, as enunciated in the instant rejection, one of ordinary skill in the art would have been motivated to combine the references in order to prepare a composition for treatment of humans, as humans are the preferred subject disclosed by the primary art reference.  In addition, one of ordinary skill in the art was aware that mouse studies are intended as model systems for treatment of human conditions.

7.  Claims 1-5, 7-11, 13, 14 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080300165 A1 (IDS reference, pub date 12/4/08, of record) in view of Hatse et al (IDS reference, FEBS Letters, 2002, 527: 255-262, of record) and Yee (Immun. Rev. 2014, 257: 250-263).  

This is a new ground of rejection necessitated by Applicant’s amendment filed 3/29/21. 

Claim interpretation:  The instant specification discloses at [0049] that the patient subject or individual is a mammal such as a mouse, rat, guinea pig, non-human primate, human, dog, cat or domesticated animal.  In addition, the instant specification discloses at [0104] that immune cells are contacted with the anti-fugetactic agent to form a modified immune cell population or composition having anti-fugetactic properties (e.g., having an improved ability to target and/or penetrate a tumor).  

US 20080300165 A1 discloses an ex vivo immune cell population composition comprising (autologous) murine OT-1 CD8+ T cells pre-incubated with the anti-fugetactic agent AMD3100.  US 20080300165 A1 further discloses that this composition was comprised in a pharmaceutically acceptable excipient/carrier (HBSS) for adoptive transfer.  US 20080300165 A1 discloses that when this composition was adoptively transferred into cognate tumor/SDF-1 bearing subject (OT-1 mice), T cell recruitment into the tumor was clearly visible.  US 20080300165 A1 discloses that AMD3100 is a CXCR4 antagonist.  US 20080300165 A1 discloses that human subjects are preferred subjects and that a variety of primary human tumors constitutively express high levels of chemokines including SDF-1, which is a T cell fugetactic agent that contributes to repulsion of immune cells in the microenvironment around tumors, thus contributing to immune evasion.  US 20080300165 A1 discloses that repulsion of tumor antigen-specific T cells from a tumor expressing SDF-1 allows the tumor to evade immune control, while anti-fugetactic agents restore immune defenses against tumors.  US 20080300165 A1 discloses that strategies that overcome this mechanism of immune evasion includes selective antagonism of chemokine/receptor interactions. US 20080300165 A1 also discloses a pharmaceutical composition comprising an anti-fugetactic agent that inhibits dimerization of CDCR4 (associated with fugetactic activity) such as AMD3100.  (See entire reference, especially abstract, [0010], [0011], [0016], [0019], [0033], [0047], [0078], [0127], [0129], [0145], [0179], [0180], [0181], [0199]-[0201]).   

US 20080300165 A1 does not disclose wherein the T cells are human T cells, nor that they are autologous T cells.

Hatse et al teach that AMD3100 binds to CXCR4 on T cells, including murine or human T cells (see entire reference, especially sections 2.2, 2.5, 3.3, 3.4 and 3.6, Table 1).

Yee teaches adoptive transfer of endogenous (i.e., autologous) antigen-specific T cells from peripheral blood or from tumor sites for treatment of cancers, wherein the said T cells may be manipulated ex vivo for improved function and activity (see entire reference, especially abstract and conclusion).

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used human T cells as taught by Hatse et al, including autologous T cells from human peripheral blood as taught by Yee, in place of the murine T cells in the cell population/composition/pharmaceutical composition thereof of the primary art reference US 20080300165 A1.

One of ordinary skill in the art would have been motivated to do this in order to prepare a composition for use in humans, particularly in light of the disclosure of US 20080300165 A1 that humans are preferred subjects and that a variety of primary human tumors constitutively express high levels of chemokines including SDF-1, which is a T cell fugetactic agent that contributes to repulsion of immune cells in the microenvironment around tumors, thus contributing to immune evasion.

Although the primary art reference does not explicitly disclose that the OT-1 T cells express the CXCR4 receptor, nor does it explicitly discloses that the AMD3100 is bound thereto, the primary art reference does inherently disclose this limitation, as is evidenced by the teaching of Hatse et al above.  In addition, although with regard to instant claim 14, although the art reference does not explicitly disclose that the composition further comprises AMD3100 that is not associated with the T cells, the art reference does not disclose a washing step after pre-incubation of the T cells with AMD3100 and adoptive transfer, and AMD3100 binding to receptor would not necessarily be expected to be one hundred percent depending upon the number of CXCR4 receptors on the T cells.  In addition, although the art references do not explicitly teach that at least 5% of the CXCR4 receptors are occupied by the anti-fugetactic agent, the primary art reference discloses that the cells were incubated under conditions expected to load a sufficient number the receptors and that a sufficient number were loaded and the cells were efficacious. In addition, Hatse et al teach conditions to load AMD3100 onto human T cells sufficient to block binding of an anti-CXCR4-specific antibody. Therefore, the claimed composition appears to be similar to the composition of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the composition of the instant invention to those of the prior art, the burden is on Applicant to show an unobvious distinction between the composition of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).  Even if this were not so, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have included a further amount of free AMD3100 in the T cell composition.  One of ordinary skill in the art would have been motivated to do this because the primary art reference also discloses administering the anti-fugetactic agent.  In addition, the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Section MPEP 2144.07.

8.  The terminal disclaimer filed on 3/29/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application serial no. 15/760,775 is sufficient to overcome the prior rejection of record of claims 1-5, 7-11, 13 and 14 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 14-20 and 24 of copending Application No. 15/760,775.  

9.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.  Claims 1-5, 7-11, 13, 14 and 44-46are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 141 of copending Application No. 16/331,848 in view of US 20080300165 A1 (IDS reference, pub date 12/4/08) and Hatse et al (IDS reference, FEBS Letters, 2002, 527: 255-262). 

Claim 141 of 16/331,848 recites “A pharmaceutical composition comprising an activated T cells and an anti-chemorepellant agent.”

Said claim 141 does not recite that the anti-chemorepellant agent is AMD3100, nor that the T cells are human T cells, nor autologous human T cells, nor that the anti-chemorepellant agent is bound to individual human T cells through CXCR4 receptor.

The disclosure of US 20080300165 A1 and the teachings of Hatse et al have been enunciated above in this office action, and will not be repeated in detail herein. Notably, Hatse et al that AMD3100 binds to CXCR4 on T cells, including murine or human T cells.  US 20080300165 A1 discloses an ex vivo immune cell population/ pharmaceutical or other composition thereof comprising (autologous) murine OT-1 CD8+ T cells pre-incubated with the anti-fugetactic agent AMD3100 for adoptive transfer, wherein said reference inherently discloses that AMD3100 binds to CXCR4 receptor on the T cells and is an anti-chemorepellant agent, wherein the chemorepulsion is mediated by SDF-1, a T cell fugetactic agent.

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used AMD3100 disclosed by US 20080300165 A1 as the anti-chemorepellant agent in the T cell composition recited in claim 141 of 16/331,848 and to have used human T cells that bind to CXCR4 on human T cells as taught by Hatse et al, including wherein the T cells are autologous as is disclosed by US 20080300165 A1.

One of ordinary skill in the art would have been motivated to do this in order to make a pharmaceutical composition for use in humans.  


Instant claim 14 is included in this rejection because it is an expected property of the art composition that one hundred percent of the AMD3100 would be bound to CXCR4 receptors on the T cells, depending upon the number of T cells utilized.  Therefore, the claimed composition appears to be similar to the composition of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the composition of the instant invention to those of the prior art, the burden is on Applicant to show an unobvious distinction between the composition of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).  Even if this were not so, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have included a further amount of free AMD3100 in the T cell composition.  One of ordinary skill in the art would have been motivated to do this because the US 20080300165 A1 also discloses administering the anti-fugetactic agent.  In addition, the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Section MPEP 2144.07.8

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s arguments (of record in the amendment filed 3/29/21 on pages 7-8) have been fully considered but are not persuasive.  

The instant provisional double patenting rejection is not the only rejection of record in the application. In addition, note that the filing date of the claimed invention is 9/16/16 as is enunciated above at item #3 of this office action, while the ‘949 application claims priority to provisional applications filed on 9/9/16.

11.  Claims 1-5, 7-11, 13, 14 and 44-46 are directed to an invention not patentably distinct from claim 141 of commonly assigned 16/331,848, as enunciated supra.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 16/331/,848, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 

In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

12.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.  No claim is allowed.

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644